Citation Nr: 0724158	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-03 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 (2006) based on a period of VA 
hospitalization from September 18, 2000 to May 5, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
October 1992, a portion of which represented service in the 
Southwest Asia Theater of Operations.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, D.C. 

In a July 2006 decision, the Board remanded these issues for 
further development.

The veteran failed to appear for a hearing before the Board 
that was scheduled for April, 26, 2006. 

Additionally, the veteran seeks service connection for 
hypertension, major depression, and a dental disability, as 
well as a total disability rating based upon individual 
unemployability.  Inasmuch as these issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  They are, however, again being 
referred to the RO for clarification, and, if necessary, 
appropriate action. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a final January 1998 rating decision, the RO denied 
entitlement to service connection for PTSD; this decision is 
final.

2.  Evidence received since the January 1998 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD.

3.  The veteran was hospitalized at a VA facility from 
September 18, 2000 to May 5, 2001, for treatment of opioid 
dependence and a psychotic disorder.

4.  Treatment for a service-connected disability was not 
instituted and continued for a period in excess of 21 days 
during the veteran's period of hospitalization from September 
18, 2000 to May 5, 2001. 


CONCLUSIONS OF LAW

1.  The January 1998 rating decision, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the January 1998 rating decision 
is new and material and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5108, 
7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for a temporary total disability rating 
based on hospitalization for a service connected disability 
for a period in excess of 21 days have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.29 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Regarding the issue of whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for PTSD, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision to reopen the claim, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

Regarding the issue of entitlement to a temporary total 
rating based on a period of VA hospitalization from September 
18, 2000 to May 5, 2001, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2006).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Here, an August 2006 letter provided the veteran with VCAA 
notice pertaining to the issue on appeal; including of what 
was necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities for 
obtaining evidence.  The letter also informed the veteran of 
what information and evidence was required to grant a 
temporary total rating for hospitalization for a service 
connected disability.

The August 2006 letter contained notice as to the elements 
required by Pelegrini and Dingess.

There was a timing deficiency with the August 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

The August 2006 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the veteran was to send VA any 
additional evidence that pertained to his appeal.  This 
statement served to advise the veteran to submit any evidence 
in his possession pertinent to the claims on appeal. 

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, in accordance with the July 2006 Board remand, 
pertinent VA treatment records from VA VAMC's subsequent to 
March 2005 have been obtained and associated with the claims 
file.

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 


I.  Whether new and material evidence has been submitted to 
reopen a claim for PTSD.

A January 1998 rating decision denied service connection for 
PTSD on the basis that there was no confirmed diagnosis of 
PTSD.  The veteran did not appeal the January 1998 rating 
decision within a year, and it is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for PTSD.  38 U.S.C.A. § 5108.

In an October 1999 rating decision, the RO appeared to 
consider the veteran's claims on this issue on the merits 
without considering whether new and material evidence had 
been submitted.  Generally, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  

The appellant filed a claim to reopen entitlement to service 
connection in June 2000.

The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of the January 1998 rating 
decision. 

For claims to reopen submitted prior to August 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the January 1998 rating decision 
includes treatment records from the VAMC that provided a 
diagnosis of PTSD.  Specifically, a diagnosis of PTSD was 
given at a January 2005 outpatient visit at the VAMC and a 
PTSD screening in January 2007 was positive.

The VAMC treatment records suggest for the first time, a 
current diagnosis of PTSD.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for PTSD is reopened.   


II.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 (2006) based on a period of VA 
hospitalization from September 18, 2000 to May 5, 2001.

A temporary total disability evaluation may be granted when a 
veteran has been hospitalized in a VA or other approved 
hospital or has obtained hospital observation at VA expense 
for a service connected disability for a period in excess of 
21 days.  38 C.F.R. § 4.29 (2006).

Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b). 

A review of the evidence of record reveals that service 
connection is in effect for myofascial pain syndrome.

VA hospital reports show that the veteran was hospitalized 
from September 18, 2000 to May 7, 2001.  On September 18, 
2000 the veteran was admitted for treatment of heroin 
dependence, major depression and hypertension.  On September 
21, 2000, a consultation report noted that the veteran had 
chronic back pain and pain in the left knee.  The diagnosis 
was degenerative disc disease of the spine and degenerative 
joint disease of the left knee.  

The discharge summary noted that while hospitalized for his 
opioid dependence, the veteran had arthroscopic surgery of 
his left knee on February 1, 2001.  The veteran was also 
referred to neurology for chronic low back pain.  He 
underwent physical therapy for knee pain, shoulder pain and 
back pain.  

The veteran has asserted that he was hospitalized from 
September 18, 2000 to May 7, 2001, and treated for his 
symptoms of his service-connected myofascial pain syndrome in 
excess of 21 days.  However, this assertion is not supported 
by the evidence of record.  He clearly was admitted to the VA 
facility for psychiatric complaints and opioid dependence.  
While he received some orthopedic treatment during the 
hospitalization, this was for non-service-connected 
degenerative joint disease.  There was no mention of 
myofascial pain syndrome.  Moreover, there is no indication 
that the treatment for the orthopedic complaints continued 
for 21 days.

The veteran currently has a pending claim for entitlement to 
service connection for PTSD; there is, however, no evidence 
that the veteran was treated for PTSD during his 
hospitalization from September 18, 2000 to May 7, 2001.

In light of the foregoing, there is no basis upon which to 
grant the veteran's claim for § 4.29 benefits.  There is no 
showing that he was treated in excess of 21 days for service- 
connected myofascial pain syndrome to warrant a temporary 
total rating.  As such, the Board concludes that the 
veteran's claim for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization from 
September 18, 2000 to May 7, 2001 must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD. 


Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 (2006) based on a period of VA 
hospitalization from September 18, 2000 to May 5, 2001 is 
denied.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f) (2006).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Records obtained subsequent to the Board's last remand show 
that the veteran has received ongoing VA psychiatric 
treatment.  Some mental health professionals have concluded 
that the veteran met the criteria for a diagnosis of PTSD, 
while others have concluded that he did not.  An examination 
is needed to clarify whether he meets the criteria for a 
current diagnosis of PTSD.

The veteran claims that he has PTSD which is the result of a 
service related stressor.  In a January 2007 statement, the 
veteran stated that while stationed with the LHA-5 Amphibious 
Assault Unit on the U.S.S. Peleliu between August 1990 and 
October 1990, he witnessed an aircraft crash into the ocean 
after it took off from the ship.  The veteran stated that 
after 5 hours, the wreckage of the crash was found and he was 
responsible for pulling the bodies out of the water.  The 
veteran stated that 5 officers died in the crash.

There is some evidence that the veteran participated in 
combat.  In September 1992 a Physical Evaluation Board 
determined that the veteran was unfit for duty as a result of 
myofascial pain syndrome of the lumbosacral spine that was 
combat related, as it was caused by an instrumentality of war 
and/or incurred as a direct result of combat.  It is unclear 
whether the veteran's claimed stressor is combat related.  No 
efforts have yet been made to obtain credible supporting 
evidence of the claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should invite the veteran to 
provide any additional details as to in 
service stressors.

2.  The AOJ should then contact U. S. 
Army and Joint Services Records Research 
Center (JSRRC) and request verification 
of the claimed stressors as provided by 
the veteran.  The RO should detail the 
stressors claimed by the veteran, in 
particular that he witnessed an aircraft 
crash in 1990, and request that the JSRRC 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  The veteran was 
assigned to the U.S.S. Peleliu in the 
Southwest Asia Theater of Operations.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD, and if so, whether the 
disorder is the result of an in-service 
stressor.  The veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report or an addendum, 
should reflect consideration of the file.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should identify 
the stressors underlying the diagnosis. 

3.  If the benefits sought remains 
denied, the AOJ must furnish an SSOC, 
before returning the case to the Board 
for further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


